NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL PIO-DIAZ, AKA Octavio Oros,              No.    16-72866

                Petitioner,
                                                Agency No. A205-699-958
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Miguel Pio-Diaz, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”), and his request

for administrative closure. We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Pio-Diaz

failed to establish the harm he experienced or fears was or would be on account of

a protected ground, including his family membership. See Ayala v. Holder, 640
F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group”); Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”).

      In addition, the BIA did not err in finding that Pio-Diaz’s proposed social

group of “Mexican returnees from the United States perceived as wealthy” was not

cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common



                                         2                                      16-72866
immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th

Cir. 2016) (concluding that “imputed wealthy Americans” returning to Mexico

does not constitute a particular social group). The BIA also did not err in declining

to consider Pio-Diaz’s arguments regarding a social group that was not proposed to

the IJ. See Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (BIA did not

err in declining to consider social group that was not raised to IJ).

      Thus, Pio-Diaz’s asylum and withholding of removal claims fail. In light of

this disposition, we need not reach Pio-Diaz’s remaining contentions concerning

asylum and withholding of removal. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004) (courts and agencies are not required to decide issues unnecessary

to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Pio-Diaz failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz v. Holder,

600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and crime

in petitioner’s home country insufficient to meet standard for CAT relief).

      Pio-Diaz establishes no error in the agency’s denial of administrative closure



                                           3                                    16-72866
under the factors applicable at the time of the BIA’s decision. See Gonzalez-

Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018).

      We reject Pio-Diaz’s contentions that the agency failed to consider evidence

or otherwise erred in its analysis of his claims.

      Finally, we deny Pio-Diaz’s request to file a document that is not part of the

administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc) (court’s review is limited to the administrative record).

      PETITION FOR REVIEW DENIED.




                                           4                                  16-72866